F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                         AUG 18 1998
                        UNITED STATES COURT OF APPEALS

                                     TENTH CIRCUIT                   PATRICK FISHER
                                                                               Clerk


 KEVIN WALTER LORD, SR.,

           Petitioner - Appellant,
 vs.                                                    No. 98-6090
                                                   (D.C. No. 96-CV-45-L)
 RON CHAMPION,                                          (W.D. Okla.)

           Respondent - Appellee.


                               ORDER AND JUDGMENT *


Before PORFILIO, KELLY, and HENRY, Circuit Judges. **


       Mr. Lord, a state prisoner appearing pro se, seeks to appeal from the

magistrate’s report and recommendation denying habeas relief, 28 U.S.C. § 2254.

Our review of the record indicates Mr. Lord did not file objections to the

magistrate’s report and recommendations. Accordingly, Mr. Lord has waived

appellate review, and our review of the record discloses no reason why the waiver

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
should not operate to bar review of Mr. Lord’s claims. See Talley v. Hesse, 91
F.3d 1411, 1413 (10th Cir. 1996). We DENY Mr. Lord’s application for a

certificate of probable cause and DISMISS the appeal.

                                      Entered for the Court



                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -2-